Citation Nr: 1725997	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1956 to August 1959.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from  a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2013, the Board found that a TDIU claim was raised according to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for further development.  In May 2014 the Board denied entitlement to a TDIU. Subsequently, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).

In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), which, in pertinent part, remanded the issue on appeal for action consistent with the terms of the JMR.  In June 2015, and in October 2016 the Board remanded the issue of a TDIU for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 


 VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Furthermore, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As stated above, the claim for entitlement to a TDIU was most recently remanded by the Board in October 2016 to afford the Veteran an examination to evaluate the effect of his service-connected disabilities on employability.  

In January 2017 a review of the Veteran's available records was performed by a VA physician; however, an in-person examination was not performed.  More significantly, the examiner found that the Veteran's service connected disabilities prevent him from doing heavy and moderate labor, but do not prevent him from pursuing sedentary labor.  His rationale was that "this is supported by the weight of medical evidence."  The Board finds that the rationale provided by the January 2017 VA examination is inadequate for adjudication purposes and, therefore, an additional VA medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) and Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination, by an examiner who has never examined or evaluated the Veteran before, to evaluate the effect of all the service-connected disabilities, collectively, and alone, on the Veteran's ability to secure or follow a substantially gainful occupation.  

A medical, educational, and employment history should be taken from the Veteran.  The VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.

Specifically, the opinion should address whether the Veteran's service-connected disabilities, to include posttraumatic stress disorder (PTSD), left and right knee disabilities, bilateral hearing loss, and tinnitus, alone or collectively are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

The examiner is asked to identify and address how the symptoms and functional effects of the Veteran's service-connected disabilities impact his ability to work. 

The examiner is requested to address the Veteran's contentions that his service-connected knee disabilities forced him to quit his prior employment driving a van.

The examiner should consider and reconcile all previous VA examinations.

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  

A clear rationale for all opinions should be provided.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




